Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 1 of 10 PageID: 19350




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KIMBERLY COLE, ALAN COLE,
   JAMES MONICA, LINDA BOYD,
   MICHAEL MCMAHON, RAY                         Civil Action No. 13-7871-FLW-
   SMINKEY, JAMES MEDDERS, JUDY                 TJB
   MEDDERS, ROBERT PEPERNO,
   SARAH PEPERNO, KELLY MCCOY,
   LESA WATTS, CHAD MEADOW,
   JOHN PLISKO, SUSAN PLISKO,
   KENNETH McLAUGHLIN, RYAN
   KENNY, ALEXANDER DAVIS, and
   ANDREA DAVIS, on behalf of
   themselves and all others similarly
   situated,

                                  Plaintiffs,
   vs.

   NIBCO, Inc.,
                                  Defendant.




  CLASS MEMBER JEFFREY PALMER’S OPPOSITION TO PLAINTIFFS’
   NOTICE OF MOTION FOR FINAL SETTLEMENT APPROVAL AND
                     RELATED RELIEF
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 2 of 10 PageID: 19351




                                                   TABLE OF CONTENTS

I. Class Recovery is Around 23% of Class Counsels’ Proposed Fee. ............................... 1
II. Class Counsels’ Prediction on Claims is Unrealistic Conjecture. .................................. 2

III. The Twelve-Page Claim Form is Confusing and Burdensome, Just as Mr.
       Palmer Testified. ........................................................................................................ 4
Conclusion ............................................................................................................................ 5




                                                                    i
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 3 of 10 PageID: 19352




                                             TABLE OF AUTHORITIES

Cases

In re Baby Products Antitrust Litig., 708 F.3d 163 (3d Cir. 2013) ................................. 1, 2
Jamison v. Klem, 544 F.3d 266 (3d Cir. 2008) .................................................................... 2

Landsman v. Funk, P.C. v. Skinder-Strauss Assocs., 639 Fed. Appx. 880 (3d
  Cir. 2016) (unpublished). ................................................................................................ 2
Rules

FED. R. CIV. P. 23 (2018 amendments and comments). ....................................................... 2




                                                              ii
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 4 of 10 PageID: 19353




  I.    CLASS RECOVERY IS AROUND 23% OF CLASS COUNSELS’ PROPOSED FEE.

        The focus of Mr. Palmer’s objection is the disparity in class counsels’ $13

  million fee request relative to class payout under this reversionary claims-made

  settlement. Class counsels’ response, a rose-colored projection of future claims

  based on self-serving conjecture, buries the lead. There have been only 758 claims

  in the more than four months since the Claims Period started.1 That’s just a few

  times more than the 112 opt outs. Class counsel still haven’t estimated class size,

  but 758 is undoubtedly a miniscule percentage of it, and will produce only $3

  million for the class assuming the 70% cap on individual recovery. 2 Even that

  number is overstated since some (and probably many) claims will be rejected.3

  Still, class counsel have the audacity to claim that the second Girsh factor—the

  reaction of the class—somehow weighs in favor of approval. Dkt. 201-1 at 10.

  This settlement has essentially the same disparate allocation produced by the

  claims process in Baby Products— $14 million in fees and expenses compared

  with $3 million to the class—which the Third Circuit rejected. 708 F.3d 163, 169-

  70, 179-80 (3d Cir. 2013).


  1
    Dkt. 201-1 at 30.
  2
    Dkt. 201-2 at 10.
  3
    Dkt. 201-2 at 9 n.4 (“The number, however, includes Claim Forms where the
  Claimant asserts that the products were installed in the home before NIBCO started
  selling the Covered Products or after NIBCO discontinued sales of the Covered
  Products. Therefore, the Claim Form total reported here may be slightly
  overstated….”).

                                          1
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 5 of 10 PageID: 19354




        Baby Products can’t be written off as just a cy pres opinion. In discussing

  the Girsh factors, the Court in Baby Products added “that one of the additional

  inquiries for a thorough analysis of settlement terms is the degree of direct benefit

  provided to the class.” Baby Prod., 708 F.3d at 174 (emphasis added). That is also

  a central concern of recently amended Rule 23.4 The unpublished Landsman

  opinion cited by class counsel, which carries no precedential weight, obviously

  does not trump Baby Products or Rule 23. 639 Fed. Appx. 880 (3d Cir. 2016)

  (unpub.).5 It also involved 0 opt outs as opposed to the 112 here. Id. at 883.

  II.   Class Counsels’ Prediction on Claims is Unrealistic Conjecture.
        While the claims period extends for six years, claims will inevitably wane

  after the initial notice campaign, particularly considering more than half of the

  $850,000 set aside for administration costs has already been spent. Dkt. 201-3 at

  16. There are no plans for continued direct notice by mail or email, no plans for

  additional internet banner notices, and no plans for future publication notices.6

  Going forward, potential claimants will need to search out the settlement for
  4
    FED. R. CIV. P. 23(e) (cmts. to 2018 amend.) (“[t]he relief that the settlement is
  expected to provide to class members is a central concern. Measuring the proposed
  relief may require evaluation of any proposed claims process; directing that parties
  report back to the court about actual claims experience may be important.”).
  5
    Jamison v. Klem, 544 F.3d 266, 278 n. 11 (3d Cir. 2008) (“[w]e have steadfastly
  attempted to discourage District Courts as well as attorneys from relying on
  nonprecedential opinions of this court. We do not accept these opinions as binding
  precedent because, unlike precedential opinions, they do not circulate to the entire
  court before they are filed.”).
  6
    The settlement administrator detailed these efforts in his declaration attached to
  the motion for final approval. Dkt. 201-3 at 4-8.

                                            2
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 6 of 10 PageID: 19355




  themselves.7 Nevertheless, class attorney Shanon Carlson submits it would not be

  unreasonable to believe class members would file 10 to 25 times as many claims.8

  Ms. Carlson’s unrealistically optimistic declaration assumes, without evidence, that

  there is a correlation between reported complaints to NIBCO and claims filed

  under the settlement. But as she concedes, this relationship “cannot be precisely

  defined or predicted as it depends on many factors.” Dkt. 201-2 at 10-11. She

  doesn’t name the factors, but certainly one is the ease of making a claim under

  warranty relative to the settlement. To make a warranty claim, NIBCO simply

  requires customers to contact the company and return the tubing, fittings, or

  accessories.9 If the product is defective, a replacement is mailed free of charge.

  That’s it. There’s no confusing twelve-page claim form to be signed under penalty

  of perjury, no repeated use of undefined legal jargon, and no requirement that the

  class members provide their insurance policy numbers even if an insurance claim




  7
    The settlement website will be maintained for the duration of the claims period,
  and the administrator will make efforts to make it findable via search engines. Dkt.
  201-3 at 10.
  8
    According to Ms. Carlson, “it is reasonable to believe that a settlement claim rate
  here following the extensive Notice Plan will result in between 7,039 to 19,705
  claims.” Dkt. 201-2.
  9
      http://www.nibco.com/Resources/Warranties/ (Warranty for PEX Piping
  Systems) (last visited Mar. 30, 2019).

                                           3
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 7 of 10 PageID: 19356




  was not filed.10 Perhaps most importantly, NIBCO doesn’t tell its customers that if

  they file a warranty claim, they won’t receive 75% of the benefits for more than six

  years. The disincentives for filing a claim under this settlement, as compared with

  claims under warranty, make it much more likely that the claims rate will continue

  to be extremely low, and even more likely that class counsels’ $13 million fee will

  exceed class recovery. That is not an acceptable result.

  III.   The Twelve-Page Claim Form is Confusing and Burdensome, Just as
         Mr. Palmer Testified.11
         Class counsel grossly mislead12 the Court in claiming Mr. Palmer’s

  deposition testimony shows, in their words, that he was “easily able to fill out his

  own Claim Form” and that “he conceded that most of the Claim Form was clear

  and offered only quibbles about the rest.” Dkt. 201-1 at 20. In Mr. Palmer’s words,

  “the form is very cumbersome and difficult to negotiate[,]” even with the

  10
     He explained that having to provide his homeowner’s insurance policy number
  on the form, even though he didn’t file a claim, made him uncomfortable. Id. at 53-
  54. The notice should have inquired if an insurance claim was made, and only then
  asked for this personal information. Id. at 52-53.
  11
     Mr. Palmer’s objection did mistakenly suggest that the claim form requires class
  members’ dates of birth. Dkt. 184 at 16. That is actually a requirement for opt outs
  and objections. Notice at 11-12. It is an unnecessarily invasive requirement,
  particularly when paired with having to disclose insurance policy numbers.
  12
     Mr. Palmer urges the Court to review the entire transcript. He did not object, as
  class counsel claim, only because his brother told him about the case. Dkt. 201-1 at
  16 n. 2. He contacted counsel after his brother suggested he call them. Dkt. 201-2
  Ex. B at 19-20. But “that was not why he hired them[,]” nor was it why he
  objected. Id. at 57-58. His testimony makes clear that the terms of the settlement,
  including the six year lag in class payment, struck him as unfair, which prompted
  him to contact counsel about objecting. See e.g., id. at 36, 40-41, 96.

                                            4
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 8 of 10 PageID: 19357




  assistance of counsel. Dkt. 201-2 Ex. B at 32. Mr. Palmer had to read portions of

  the form two or three times to understand it. Id. at 67. And, he had to go “back and

  forth several times to make sure that every single … blank was filled out with NA

  where it was not applicable to the claim.” Id.13 He correctly anticipated that there

  would not be many claims “because the process is cumbersome[,]” “that it could

  use a lot of revision[,]” that “it’s going to deter a lot of people, and [that] … it’s

  very likely that there are people that will not fill [the] form out correctly and be

  rejected.…” Id. at 118. Mr. Palmer believed inclusion of the term “effective date is

  very confusing and unclear because it’s not even something that’s been defined …

  it’s a date somewhere in the future….” Id. at 73-74. “[T]he average person is going

  to look at that and have no idea what that means.” Id. at 74-75. While a few

  claimants might sift through the settlement to discover the meaning, “the average

  consumer probably would have gotten frustrated at that point and thrown the thing

  in the trash[.]” Id. at 45.

                                     CONCLUSION
         With preliminary results of the claims process before the Court, Mr. Palmer

  reiterates his request for relief as stated in his objection with even greater

  confidence.

  13
      The claim form instructs, “[a]ll questions must be answered” and to use “N/A
  when the question does not apply.” Dkt. 184-1 Ex. 1-A at 1. In the same paragraph,
  it indicates that “[i]f you fail to respond, your Claim may not be processed and you
  may waive your rights to receive a monetary award under the Settlement.” Id.

                                            5
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 9 of 10 PageID: 19358




  DATED: April 1, 2019               Respectfully submitted,



                                     /s/ Janet L. Gold, Esquire
                                     Janet L. Gold, Esquire
                                     Eisenberg, Gold & Agrawal, P.C.
                                     1040 North Kings Highway, Suite 200
                                     Cherry Hill, New Jersey 08034
                                     Tel: (856) 330-6200
                                     Fax: (856) 330-6207
                                     jgold @egclawfirm.com

                                     Robert W. Clore
                                     Pro Hac Vice Admission Pending
                                     Christopher A. Bandas
                                     Pro Hac Vice Admission Pending
                                     Bandas Law Firm, P.C.
                                     500 North Shoreline, Suite 1020
                                     Corpus Christi, TX 78401
                                     Tel: (361) 698–5200
                                     Fax: (361) 698-5200
                                     rclore@bandaslawfirm.com
                                     cbandas@bandaslawfirm.com

                Counsel for Objecting Class Member Jeffrey Palmer
Case 3:13-cv-07871-FLW-TJB Document 209 Filed 04/01/19 Page 10 of 10 PageID: 19359




                                 Certificate of Service

        The undersigned certifies that today she filed the foregoing objection and

  associated declarations on ECF which will send electronic notification to all

  attorneys registered for ECF-filing.

  DATED: April 1, 2019




                                         /s/ Janet L. Gold, Esquire
                                         Janet L. Gold, Esquire
                                         Eisenberg, Gold & Agrawal, P.C.
                                         1040 North Kings Highway, Suite 200
                                         Cherry Hill, New Jersey 08034
                                         Tel: (856) 330-6200
                                         Fax: (856) 330-6207
                                         jgold @egclawfirm.com
                                         Attorney for Objector/Class Member
